Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 90-94 and 123 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious the claimed combination of subject matter of a system for estimating properties of motion of a structure using ultrasound comprising at least one ultrasound probe; a controller configured to control the at least one ultrasound probe to transmit ultrasonic beams into the structure and receive echoes thereof; the controller being further configured to transmit multiple beams repeatedly over an inspection interval such that the echoes may be used to form a representation of the structure over the entire spatial scope of detection of the ultrasound probe which can be updated no more frequently than a sample frequency; the controller being further configured to transmit beams in pairs at a frequency that is greater than the sample frequency; and the controller being further configured such that the echoes may be used to determine displacements of portions of the structure occurring within fractions of the spatial scope of detection and within fractions of the sample frequency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609.  The examiner can normally be reached on M-F 10-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUONG/Primary Examiner, Art Unit 3793